Citation Nr: 0016406	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1996 from the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to special 
monthly pension benefits based on the need for the regular 
aid and attendance of another person, and/or by reason of 
being housebound.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's principal nonservice connected disabilities 
are a 60 percent evaluation for residuals of a lumbar 
laminectomy and a 20 percent evaluation for noninsulin 
dependent diabetes mellitus.  The remaining disabilities, 
status post operative varicocele, atypical depressive 
disorder and varicose veins are all evaluated as 
noncompensable.  

3.  The veteran's combined evaluation currently assigned for 
these disabilities is 70 percent. 

4.  The veteran's disabilities do not render him unable to 
routinely care for his daily needs without regular personal 
assistance from others, and do not render him unable to 
protect himself from the hazards and the dangers incident to 
his daily environment.

5.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

6.  The veteran does not have a single permanent disability 
rated as 100 percent disabling on a scheduler basis.

7.  The veteran's disabilities do not substantially confine 
him to his dwelling and immediate premises.


CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance of another 
person or on being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991 & Supp 1999); 38 C.F.R. 
§§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  A VA examination was conducted 
that sufficiently documented the nature and severity of his 
disabilities, and the impact these disabilities have on his 
personal functioning.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.  

I. Factual Background

Currently the veteran has not established service connection 
for any disability.  Medical records from 1978 to 1982 reveal 
treatment for lumbar spine problems, including pain radiating 
down the left leg in February 1978.  A history of an accident 
in 1971 was given, which resulted in severe pain in his back 
and he was said to have undergone an operation for a 
herniated disk in 1978.  He also sought treatment for 
psychiatric complaints in January 1979 and was assessed with 
severe depressive reaction.  He also gave a complaint of 
hypertension, but X-rays from July 1981 revealed normal 
findings and an examination conducted within the same month 
yielded no evidence of hypertension.  A March 1987 addendum 
to a November 1986 report gave an opinion of the veteran 
being permanently and totally disabled.  A psychiatric 
evaluation done in March 1989 assessed him with atypical 
depressive disorder, not otherwise specified.  In August 
1989, he was noted on orthopedic evaluation to have ongoing 
back problems and was said to be status post laminectomy.  

By rating decision of April 1989, the RO granted entitlement 
to nonservice connected pension benefits based on a combined 
60 percent evaluation for all his disabilities.  Separately, 
the disabilities evaluated were 40 percent status post lumbar 
laminectomy with recurrent L5 radiculopathy, lumbar 
paravertebral myositis, 30 percent atypical depressive 
disorder, 0 percent for varicose veins and 0 percent for 
status postoperative varicocele.  

VA treatment records reveal that in February 1996, the 
veteran underwent laminectomy surgery and developed 
paraspinal leakage from a paraspinal abscess in March 1996.  
The abscess was surgically repaired in April 1996.  He was 
hospitalized through May 1996, and underwent physical 
therapy.  A May 1996 occupational therapy initial assessment 
revealed the veteran to use a wheelchair for locomotion.  An 
undated portion of a physical therapy-type assessment noted 
the veteran to be in need of functional activity to improve 
standing balance and endurance.  He was described as needing 
special equipment to facilitate dressing activities.  A May 
13, 1996 treatment record stated that the veteran had been 
initially assessed in occupational therapy the previous 
Friday and noted him to be independent in transfers and self 
care, but in need of assistance dressing lowers and bathing.  
He was assessed as "modified independent" using assistive 
devices.  A May 17, 1996 treatment note revealed the veteran 
to be independent in transfers activities as well as w/c 
(wheelchair?) locomotion short distances.  He had good 
sitting and standing balance and fair plus tolerance due to 
low back pain.  He ambulated with a walker on even surfaces 
15 feet with supervision, and presented with right drop foot 
and wearing ankle fixation orthotic (AFO.)  Plans were to 
continue physical therapy to decrease low back pain and 
increase endurance and ambulation.  By May 20, 1996 he was 
viewed as medically stable but with continued back pain.  He 
could walk short distances with a walker, with pain 
persisting to the groin area, and plans to start pool 
exercises were made.  

A July 1996 VA orthopedic examination gave a medical history 
that included diabetes mellitus and ulcerative colitis, with 
a history of back injury and lumbar laminectomy done in 
February 1996.  Specific evaluation findings included no 
postural abnormalities of the back, with severe lumbosacral 
paravertebral muscle spasms and well healed laminectomy scar.  
Range of motion was 50 degrees forward flexion, 20 degrees 
backward extension, 15 degrees right and left lateral flexion 
and 10 degrees right and left rotation.  He was noted to have 
exquisite pain on movement of the lumbar spine.  He had 
muscle atrophy of the left leg muscles.  He could not walk on 
his heels with the left foot and had to use a plastic AFO to 
prevent foot drag.  He had absent pinprick and smooth 
sensation on the left foot, and diminished reflexes that 
pointed to L4 nerve root damage.  He also had absent Achilles 
muscle reflex that pointed to damage to the S1 root as well 
and had positive straight leg raising.  The diagnoses 
included residuals, lumbar laminectomy with a clinical 
bilateral L4 left L5-S1 radiculopathy.  

The July 1996 specific VA examination for aid and attendance 
also gave a history of the veteran being diabetic, controlled 
with pills and diet as best he can.  The history of the 
February 1996 lumbar surgery was noted.  A history that 
included osteomyelitis and meningitis was also given.  He 
denied hypoglycemic shocks, visual or circulatory disturbance 
or pruritus.  He lost 27 pounds since surgery.  He was 
neither blind nor bedridden.  Upper extremities were not 
restricted; there were no amputations.  Lower extremities 
were not restricted; there were no amputations.  Regarding 
his capacity to protect himself, he was oriented, relevant 
and coherent.  Memory was good and he was able to attend to 
the wants of nature and personal hygiene.  At home he watched 
TV, read the papers and helped his wife with home repairs or 
minor chores.  He cooked his own meals.   He often went out 
with his neighbor as he was not driving now.  He would go 
shopping as necessary.  The findings from the July 1996 aid 
and attendance examination was that he is able to walk 
without assistance as necessary.  He used a cane and he did 
not need an attendant to leave the premises.  He was able to 
handle VA funds.  The diagnoses referred to findings in the 
July 1996 orthopedic examination and also diagnosed non-
insulin dependent diabetes mellitus.  He was not found in 
need of aid or attendance.  He also was not found to be 
housebound.

By rating decision of October 1996, the RO denied entitlement 
to special monthly compensation.  The combined nonservice 
evaluated disabilities were 70 percent disabling.  These 
included a 60 percent evaluation for residuals lumbar 
laminectomy with a clinical bilateral L4, left L5-S1 lumbar 
laminectomy and a 20 percent evaluation for noninsulin 
dependent diabetes mellitus.  The remaining disabilities, 
status post operative varicocele, atypical depressive 
disorder and varicose veins were all noncompensable.  

The report from a November 1999 VA aid and attendance 
examination again reviewed the medical history of the 
veteran; primarily that of his lumbar spine pathology and 
surgeries.  At present he complained of numbness in the 
second toe of the left foot and to a lesser degree of the 
first associated with mild pain of the low back.  He was said 
to use a lumbar corset.  History of diabetes mellitus since 
approximately 15 years ago with oral agents, presently 
treated by Rezulin and diet.  The examiner noted the veteran 
to come to the examination by himself.  He was not 
hospitalized, nor was he bedridden.  His vision was better 
than 5/200 in both eyes; he was said to enjoy fairly good 
vision.  He appeared mentally sound and capable of handling 
his benefits.  His typical day was described as getting up at 
8:30 am, walking to the bathroom to brush teeth shave and 
attend to the needs of nature.  He would then walk to the 
kitchen, fix his own breakfast.  After breakfast he would 
read the paper then take a walk around the block with his 
cane, later returning to watch TV.  He would then possibly do 
minor household chores if necessary.  He skipped lunch, but 
would have coffee with some biscuits.  He might watch more TV 
including baseball, then if picked up by a friend, would take 
a car ride around the neighborhood.  He would then have 
dinner around 4 pm, that he prepared himself, if his wife was 
not able to do so.  He would watch more TV and bathe daily 
around 6:30 pm.  He would go to bed around 10:30 pm. 

On physical examination, he appeared well groomed and clean.  
His height was 69 inches, his weight 195 pounds.  He appeared 
well developed and had erect posture.  He was well nourished.  
His blood pressure was 126/74 and 122/74.  He had no 
functional restrictions on self-care, such as feeding, 
dressing, shaving and toileting.  He was thus far able to 
carry activities of daily living with no assistance.  His 
lower extremities presented no restrictions as well.  He was 
able to ambulate well with adequate propulsion and balance 
without deficit in weightbearing.  However, he used a wooden 
cane because of occasional buckling of the left knee while 
walking.  He had no limitation of motion or deformity of the 
spine.  He was able to walk without another's assistance 
about 1/2 km with the aid of a cane, but must do so at a normal 
to slow pace.  Assistive device was a wooden cane.  He would 
only leave his home to attend medical appointments, go to the 
supermarket and to the bank.  His wife might accompany him.  
The diagnoses included status post lumbar laminectomy, L4-L5; 
non-insulin dependent diabetes mellitus and status post 
incision and drainage abscess low back.  

Analysis

For pension purposes, a person shall be considered in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or (2) helpless or blind, or so near helpless or blind as to 
need the regular aid or attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that conditions which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a). 

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rated as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or if institutionalized, to the ward 
or clinical area.  Entitlement to the housebound benefits 
thus requires, as a threshold criterion, that there be a 
single permanent disability ratable as 100 percent disabling.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. § 3.351 
(1999).

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to 
special monthly pension based on either aid and attendance or 
by virtue of the veteran being housebound.  While the veteran 
was in need of physical therapy and assistance from the time 
of his surgery in February 1996 to the end of May 1996, by 
the time of his July 1996 aid and attendance examination, he 
had recovered to the point where he could walk unassisted 
except for a cane, and attend to his daily needs and small 
household chores by himself.  He could leave the house 
unassisted as well.  In both the July 1996 and the most 
recent complete aid and attendance examination of November 
1999, the veteran could walk short distances and attend to 
his daily needs by himself, and demonstrated adequate 
propulsion and balance without deficit in weightbearing upon 
objective examination.  While he is shown to use a cane while 
walking certain distances, this is not sufficient to trigger 
a need for aid and attendance.  

In sum, the Board finds, that the objective medical evidence 
does not show the veteran to require assistance on account of 
mental or physical incapacity, or helpless or blind, or so 
near helpless or blind as to need the regular aid or 
attendance of another person.  Nor is the veteran shown to be 
"bedridden" for the purposes of entitlement to special 
monthly compensation.  Finally, the evidence does not show 
the veteran to have a single disability ratable at 100 
percent, nor is he housebound.  


ORDER

Special monthly pension based on the need for the regular aid 
and attendance of another person or by reason of being 
housebound is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

